IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00129-CV

LONE STAR STEEL AKA BRAD STANDLEE
DBA LONE STAR STEEL,
                                                           Appellant
v.

SANDERS PLUMBING, INC.,
                                                           Appellee



                          From the 249th District Court
                             Johnson County, Texas
                            Trial Court No. 200900254


                          MEMORANDUM OPINION


      Lone Star Steel aka Brad Standlee dba Lone Star Steel appeals the trial court’s

final judgment signed on January 22, 2013. Lone Star Steel’s appellate brief is past due.

By order dated November 7, 2013, Lone Star Steel was notified that the Court would

dismiss the appeal for want of prosecution unless, within 21 days from the date of the

order, Lone Star Steel or any party desiring to continue the appeal filed a response
showing grounds for continuing the appeal. More than 21 days have passed and no

response has been received.

        This appeal is dismissed. TEX. R. APP. P. 42.3(b).




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 12, 2013
[CV06]




Lone Star Steel v. Sanders Plumbing, Inc.                                 Page 2